Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 8, drawn to a water heater anode, classified in F24H 9/0047
II. Claims 9 to 13, drawn to a water heat flame sensor, classified in F23N 2229/00
The inventions Claim 1 to 8 and Claims 9 to 13 are independent or distinct, each from the other because: they are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, although both relating to sensors for water heater control/monitoring may have distinct modes of operation, functions, and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claims 1 to 8 involve the use of anode rods and anode currents for monitoring anode depletion and hard water levels for maintenance purposes. Claims 9 to 13 involve the use of a flame sensor for monitoring combustion rates for maintenance and safety purposes. The inventions would therefore fall under different classifications and require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to on February 2, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
During a telephone conversation with James E. Schutz (Registration No. 75175) on February 4, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1 to 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 to 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections ‐ 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under pre‐AIA  35 U.S.C. 102(a)(1) as being anticipated by Phillips (US Publication No. 20090056644).
Regarding Claim 1, the first embodiment of Phillips teaches a water heater monitoring (abstract) and notification method (paragraph 0054, warning sent to computer), comprising: detecting, by a controller of a water heater system (U2, Figure 3), an anode current of one or more anode rods of a water heater system (paragraph 0041, “powered anode current”); comparing, by the controller (U2), the anode current to a maximum protection current of the one or more anode rods (paragraph 0042 to 0044); and providing, by the controller, a first notification in response to determining that the anode current equals approximately the maximum protection current of the one or more anode rods (paragraph 0042, control circuit 200 issues warnings to computer).
[AltContent: textbox (Phillips: Figure 1)]
    PNG
    media_image1.png
    482
    280
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel (US Publication No. 20140262822) in view of Wigg (US Patent No. 6932891).
Regarding Claim 1, Knoeppel teaches a water heater monitoring method (abstract) comprising: detecting, by a controller of a water heater system (105), an anode current of one or more anode rods of a water heater system (301, paragraph 0024); comparing, by the controller (105), the anode current (301) to a maximum protection current (707, “threshold”) of the one or more anode rods (paragraph 0008); determining that the anode current equals approximately the maximum protection current of the one or more anode rods (paragraph 0009 and 0023) but fails to teach a notification method, and providing, by the controller, a first notification in response.
Wigg teaches and notification method (indicating system or alarm 610e, column 6 lines 17 to 28), and providing, by the controller (610) to provide the visual, audio, or other indicator or alarm (column 6 lines 37 to 39).
.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel (US Publication No. 20140262822) in view of Wigg (US Patent No. 6932891) as applied to claim 1 and in further view of Phillips (US Publication No. 20090056644).
Regarding Claim 2, the combined teachings teach the invention as described above and further teach determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a first threshold that is less than the maximum protection current of the one or more anode rods (Knoeppel: paragraph 0005, 0027 to 0029, “medium conductivity”) but fail to teach further comprising providing a second notification in response to.
Phillips teaches further comprising providing a second notification in response (paragraph 0009, 705, first warning) so that the control circuit is able to evaluate the protection provided by the powered anode (paragraph 0040).
Therefore it would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the combined teachings to include further comprising providing a second notification in response in view of the teachings of Phillips so that the control circuit is able to evaluate the protection provided by the powered anode.
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a second threshold that is less than the maximum protection current of the one or more anode rods and more than the first threshold 
Phillips further teaches further comprising providing a third notification in response (paragraph 0009, 711, final warning) so that the control circuit is able to evaluate the protection provided by the powered anode (paragraph 0040).
Therefore it would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the combined teachings to include further comprising providing a third notification in response in view of the further teachings of Phillips so that the control circuit is able to evaluate the protection provided by the powered anode.


Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel (US Publication No. 20140262822) in view of Wigg (US Patent No. 6932891) and Phillips (US Publication No. 20090056644) as applied to claim 3 and in further view of Farris (US Publication No. 20140216945).
Regarding Claim 4, the combined teachings teach the invention as described above and further teach wherein one or more notifications of the first notification, the second notification, and the third notification are provided but fail to teach via a display interface of the water heater system.
Farris teaches via a display interface of the water heater system (122, paragraph 0026) to then provide consumer feedback (paragraph 0026).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to include via a display interface of the water heater system in view of the teachings of Farris to then provide consumer feedback.
Regarding Claim 5, the combined teachings teach the invention as described above and further teach wherein one or more notifications of the first notification, the second notification, and the third notification but fail to teach are transmitted wirelessly or via a wired connection.

Therefore, it would have been obvious to a person skilled in the art at the time the invention  was effectively filed to modify the combined teachings to include are transmitted wirelessly or via a wired connection in view of the further teachings of Farris to then provide consumer feedback.
Regarding Claim 6, the combined teachings teach the invention as described above but fails to teach wherein the first notification indicates a protection provided by the one or more anode rods to a water tank of the water heater system is fully depleted and wherein the third notification indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted.
Farris further teaches wherein the first notification (“appropriate warning threshold”) indicates a protection provided by the one or more anode rods to a water tank of the water heater system is fully depleted and wherein the third notification (“lowered warning threshold”) indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted (paragraph 0036, lower threshold would be nearly depleted) to protect against the increased error that could occur due to uncertainty of time in service (paragraph 0036).
Therefore, it would have been obvious to a person skilled in the art at the time the invention  was effectively filed to modify the combined teachings to include wherein the first notification indicates a protection provided by the one or more anode rods to a water tank of the water heater system is fully depleted and wherein the third notification indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted in view of the further teachings of Farris to protect against the increased error that could occur due to uncertainty of time in service.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No. 20090056644) as applied to claim 1 and in view of Houle (US Patent No. 4773977).
Regarding Claim 7, Phillips teaches the invention as described above but fails to teach wherein the one or more anode rods are horizontally installed in a water tank of the water heater system 
Houle teaches wherein the one or more anode rods (5) are horizontally installed in a water tank of the water heater system (column 3 lines 52 to 60, anode may be supported by cylindrical shell of the tank which would be horizontal as claimed) to thereby prevent increased consumption of the upper end of the anode (column 2 lines 5 to 9). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to include wherein the one or more anode rods are horizontally installed in a water tank of the water heater system in view of the teachings of Houle to thereby prevent increased consumption of the upper end of the anode and arrange the anode in the cylindrical wall of the tank. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No. 20090056644) as applied to claim 1 and in view of Karabin (US Publication No. 20150122668).
Regarding Claim 8, the Phillips teaches the invention as described above and further teaches further comprising determining, at initial powering of the water heater system (paragraph 0037, startup sequence) or following installation of the one or more anode rods, whether the anode current of the one or more anode rods exceeds a threshold (paragraph 0037, “compares conductivity to an empirically set value”) but fails to teach to assess whether a water tank of the water heater system contains soft water or hard water.
Karabin teaches that conductivity can be a function of the total dissolved solids (paragraph 0087) to control water hardness (abstract).   

Additionally, by understanding that conductivity can be a function of total dissolved solids, the combined teachings teach that determining whether the anode current exceeds a threshold will also assess whether a water tank of the water heater system contains soft water or hard water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knoeppel (US Publication No. 20060083491) teaches a water storage device having a powered anode. 
Nozaki (US Patent No. 4306189) teaches an anode depletion detector.
Farris (US Publication No. 20140321838) teaches system and method for adjusting anode rod galvanic corrosion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762